446 S.W.2d 877 (1969)
Alfred James MOORE, Appellant,
v.
The STATE of Texas, Appellee.
No. 42360.
Court of Criminal Appeals of Texas.
November 12, 1969.
*878 Bill Glaspy, Mesquite, for appellant.
Henry Wade, Dist. Atty., Malcolm Dade, Camille Dade, Camille Elliott, James P. Finstrom, Annelle Moody, Harold Entz and John Stauffer, Asst. Dist. Attys., Dallas, and Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
MORRISON, Judge.
The offense is felony theft; the punishment, eight years.
Appellant's primary ground of error is that the court erred in overruling his first motion for a continuance based on the absence of a witness which was filed on the day of the trial. There is no showing that process had ever been issued for such absent witness. No affidavit of the missing witness was attached to the motion for continuance or to the motion for new trial. No error is presented. Gordzelik v. State, 157 Tex. Crim. 68, 246 S.W.2d 638.
The employee of Neiman-Marcus from which the suit was stolen positively identified appellant as the thief. The evidence is ample to support the conviction. His second ground of error is overruled.
Finding no reversible error, the judgment is affirmed.